47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George C. MACKIE, Jr.;  Martha H. Mackie, Plaintiffs-Appellees,v.Michael C. HAVENS, Defendant-Appellant.
No. 94-2142.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 6, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-421)
E.D.N.C.
DISMISSED.
Michael C. Havens, Appellant Pro Se.  Sue E. Anthony, Warren, Perry, Anthony & Cook, Wake Forest, NC;  Kieran Joseph Shanahan, Patton, Boggs & Blow, Raleigh, NC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting partial summary judgment to the Plaintiffs on some, but not all, of their claims.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED